DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Allowable Subject Matter
Claim(s) 1-16, 21, and 22 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim(s) 1: the prior art fail to disclose a/an electronic device requiring:
an electronic device handle extending through the opening in the conductive plate; wherein the first slot element is formed in a central portion of the conductive plate, and a lip portion of the conductive plate that extends around a periphery of the central portion defines an edge of the second slot element, in combination with other limitations of the claim.
With regards to claim(s) 21: the prior art fail to disclose a/an electronic device requiring:
an electronic device handle extending through the opening in the conductive plate; a printed circuit substrate having opposing first and second surfaces; a transmission line having a ground conductor coupled to a first ground trace at the first surface and having a signal conductor coupled to the printed circuit substrate; and a conductive structure that couples a 
With regards to claim(s) 22: the prior art fail to disclose a/an electronic device requiring:
an electronic device handle extending through the opening in the conductive plate; an antenna having a slot element in the conductive plate and an antenna feed coupled to the conductive plate across the slot element; a conductive inner frame; control circuitry within the conductive inner frame; and a conductive outer sleeve that covers the conductive inner frame and that has an additional opening, wherein the conductive plate is mounted to the conductive inner frame and aligned with the additional opening, and the electronic device handle protrudes through the additional opening in the conductive outer sleeve, in combination with other limitations of the claim.
With regards to dependent claim(s) 2-16; it/they are allowable in virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844